In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00028-CR
        ______________________________


       JAMES ALEXANDER, JR., Appellant

                         V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 188th Judicial District Court
                Gregg County, Texas
              Trial Court No. 40852-A




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       The video surveillance recording showed James Alexander, Jr., wielding a prybar and a

block of wood to break into coin-operated machines in a Gregg County self-service laundry and

removing coins from the broken machines. Alexander was caught a short distance from the

laundry, his pockets full of coins.      Though he pled not guilty, Alexander admitted in his

testimony that he committed the acts alleged, but defended with the claim that he could not

restrain himself and the assertion that the damage did not accumulate to as much as $1,500.00.

       Alexander appeals from his resulting conviction for a state jail felony, criminal mischief

and his sentence of eighteen months in a state jail facility.

       Alexander’s attorney on appeal has filed a brief that states he has reviewed the record, sets

out the course of the prosecution and evidence, and concludes that he has found no issues that

could be raised. Counsel has thus provided a professional evaluation of the record demonstrating

why, in effect, there are no arguable grounds to be advanced. This meets the requirements of

Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.

1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief to Alexander June 22, 2012, along with a copy of his

motion to withdraw and his letter informing Alexander of his right to file a pro se response and

his right to review the record. No response or request for any extension of time has been filed by

Alexander. Counsel has also filed a motion with this Court seeking to withdraw as counsel in

this appeal.



                                                  2
         We have determined that this appeal is wholly frivolous. We have independently

reviewed the clerk’s record and the reporter’s record, and find no genuinely arguable issue. See

Halbert v. Michigan, 545 U.S. 605, 623 (U.S. 2005). We, therefore, agree with counsel’s

assessment that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–

27 (Tex. Crim. App. 2005).

         We affirm the judgment of the trial court.1



                                                                 Josh R. Morriss, III
                                                                 Chief Justice

Date Submitted:            August 28, 2012
Date Decided:              September 4, 2012

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either
retain an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary
review. Any petition for discretionary review must be filed within thirty days from the date of either this opinion or
the last timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P.
68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3 (amended by the Texas Court of Criminal Appeals Misc. Docket No. 11-104, effective
Sept. 1, 2011). Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                           3